                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CINDY M. WOODS,                            *
                                           *
              Plaintiff,                   *
v.                                         *            No. 4:18CV00817-SWW
                                           *
NANCY A. BERRYHILL,                        *
Acting Commissioner of Social Security     *
                                           *
              Defendant.                   *

                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 20th day of March, 2019.



                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
